972 F.2d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Respondent-Appellee,v.Juan D. VEGA, Jr., Petitioner-Appellant.
No. 91-35135.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 21, 1992.*Decided Aug. 26, 1992.

Before EUGENE A. WRIGHT, BEEZER and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Juan Vega, appearing pro se, petitioned the district court for a writ of habeas corpus pursuant to 28 U.S.C. § 2255.   Vega claimed that his guilty plea was unlawfully procured and that the district court failed to instruct him correctly on the maximum sentence.   The district court, after reviewing the record and the report and recommendation of the Magistrate Judge, denied the section 2255 motion without an evidentiary hearing and denied defendant's motion for summary judgment.   In addition to challenging the district court's decision on his claims below, Vega claims for the first time on appeal that he had ineffective assistance of counsel.


3
After reviewing the briefs, the relevant record and the rulings of the Magistrate Judge and the district court, we conclude that each of Vega's claims is baseless.   The decision of the district court is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3